Citation Nr: 0421494	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-01 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of both 
eyes, to include dry eyes and pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from February 1971 to May 
1978.

This appeal arises from a March 2000 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for an eye disability, to 
include dry eyes and pterygium.  In February 2002, the RO 
determined that the claim had been reopened but denied 
service connection.  

In October 2003, the RO remanded the claim to afford the 
veteran a personal hearing before a member of the Board of 
Veterans' Appeals.  The veteran testified in a hearing before 
the undersigned in February 2004.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.

As an initial matter, in a hearing before the undersigned, 
the veteran submitted medical records from the Tampa VAMC.  
His treating physician wrote that he has been evaluated at 
the eye clinic and that he was scheduled for follow-up 
visits.  The claims file contains treatment records from 
January to February 2002, from January 2003, from June 2003, 
and from February 2004.  It is apparent that the claims file 
does not contain all to the veteran's VA treatment records 
between February 2002 and June 2003 or subsequent to February 
2004.  These records may be relevant to the veteran's claim 
and should be obtained, if available.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).
Furthermore, the veteran was afforded a VA examination in 
January 2002.  The examiner was asked to determine whether 
the veteran's current eye conditions were due to or 
proximately caused by the removal of foreign object from the 
veteran's eyes in service, conjunctivitis in service, or an 
itchy right eye in service.  The VA examiner wrote that the 
veteran's pterygium was likely caused by long-term exposure 
to UVA light and the pterygium condition was likely to cause 
dry eyes.  In addition, the veteran's "history of 
intermittent conjunctivitis is likely caused by the 
irritation of the pterygium in both eyes."  The examiner 
also concluded that pterygium is not caused by foreign 
objects in the eyes, but rather by long-term UVA light 
exposure.  The Board notes that the examiner was not asked 
whether the veteran's pterygium and dry eyes could be related 
to the conditions of his military service in general, and not 
the incidents in which foreign objects were removed from the 
veteran's eyes.

The claims file also contains a January 2003 progress note 
from a VA treating physician stating that the veteran has 
pterygium with a history of "sun burns, excessive UVA/UVB 
exposure, wind exacerbates and causes increase dry eye and 
pterygium formation."  There is an addendum following this 
note stating that the treating physician rendered his opinion 
after reviewing the veteran's medical records from 1971.  
This statement also suggests that the claim should be 
remanded to clarify whether the veteran's current conditions 
are related to service.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
Tampa, FL and request records of the 
veteran's treatment at that facility 
from February 2002 until the present.  
All records obtained should be 
associated with the claims folder.  



2.  Thereafter, the RO should arrange 
to have Dr. Huang, who conducted the 
veteran's January 2002 examination, 
review the medical records again and 
determine whether it is at least as 
likely as not (i.e. a probability of 50 
percent or more) that the veteran's eye 
disability was either incurred or 
aggravated in service.  Specifically, 
the examiner should determine whether 
the veteran's condition was likely 
caused by the kind of UVA exposure the 
veteran had in service.  If Dr. Huang 
is not available, the RO should 
schedule the veteran for another VA 
examination in order to obtain the 
requested medical opinion.  It is 
imperative that the examiner have 
access to and review the entire claims 
file.  The examiner should provide the 
reasons and basis for the opinion.

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



